            Case 1:15-cv-00238-LGS Document 63 Filed 03/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
GASPAR REYES and RUBEN BONILLA,
individually and on behalf of others similarly                    15-CV-238 (LGS)
situated,

                                     Plaintiffs,                  DECLARATION IN SUPPORT
                                                                  OF REQUEST FOR ENTRY
                  -against-                                       OF JUDGMENT

HIP AT MURRAY STREET, LLC (d/b/a
HARRY’S ITALIAN PIZZA), JMP
VENTURES, LLC (d/b/a HARRY’S                                          #"&!+!4-3232-
ITALIAN PIZZA), PAUL LAMAS, PETER                                     !""# $0"! '"#!#!+
POULAKAKOS, DANIEL MCDONALD,                                          '#/ &!"#*("-
MICHAEL JEWELL, DOMINICK                                              "1"/ '!#)#!'#
ANTONELLI, GARY EGGERS, ROBERT                                        #"#!"/
LUCKEY, RAYMOND O’SULLIVAN,
VICTOR WRIGHT, ROBERT PADALA and                                         /
HARRY POULAKAKOS,
                                                                      #.!35-3232
                                      Defendants.                     ) !-) !
----------------------------------------------------------X

I, MICHAEL FAILLACE, declare and affirm under the penalty of perjury:

        1.       I am the attorney for Plaintiffs GASPAR REYES and RUBEN BONILLA
(“Plaintiffs”) in the above entitled action, am a member of the Bar of the State of New York and
duly admitted to practice before this Court.

        2.     I make this declaration in support of Plaintiffs’ request to enter a Judgment, on the
basis of my familiarity with the facts and circumstances of the case, the records, papers and
pleadings, my investigation into the matter and upon information and belief.

       3.      Plaintiff’s complaint in this action was filed on January 13, 2015. See ECF No. 1.
Defendants through their attorney Wayne Kreger, Esq., filed their Answer to Plaintiff’s complaint
on June 29, 2015.

        4.     After extensive negotiations, Plaintiffs and Defendants entered into a settlement
agreement (the “Agreement”). A true and correct copy of the Settlement Agreement is annexed
hereto as Exhibit A.

       5.       On or about December 18, 2015, the parties submitted a settlement agreement
which after revision was approved by the Court on January 19, 2016. ECF No.’s 58 and 62.



                                                              1
            Case 1:15-cv-00238-LGS Document 63 Filed 03/26/20 Page 2 of 2



       6.    The Settlement Agreement required Defendants to pay Plaintiffs $20,000.00 in a
lump sum payment.

       7.       Paragraph 9 of the Settlement Agreement provides,

       “9.     Governing Law: This Agreement shall be governed by, and interpreted in accordance
       with, the laws of the State of New York, excluding the conflict-of-laws principles thereof.
       The parties consent and stipulate to the personal jurisdiction of the United States District
       Court for the Southern District of New York and the Supreme Court of the State of New
       York in any subsequent proceeding to enforce this Agreement.”

       8.       Plaintiffs have not received any payment under this agreement.

        9.      Defendants’ failure to make the settlement installment payments to Plaintiffs
constitutes a default under the Agreement.

        10.     Per the term of the Agreement, Plaintiffs provided Defendants and their counsel
with notice of default of the Agreement on September 1, 2017. A true copy of the default letter is
annexed hereto as Exhibit B. A true copy of the fax transmission sheet is attached hereto as Exhibit
C. A true copy of the Mailing envelope is attached hereto as Exhibit D.

       11.      Defendants have not cured the default.

       12.     Based on the foregoing, I kindly request on behalf of Plaintiff that this Honorable
Court enter judgement in favor of Plaintiffs GASPAR REYES and RUBEN BONILLA and against
the Defendants GASPAR REYES and RUBEN BONILLA (“Plaintiffs”) against HIP AT
MURRAY STREET, LLC (d/b/a HARRY’S ITALIAN PIZZA), JMP VENTURES, LLC (d/b/a
HARRY’S ITALIAN PIZZA), PAUL LAMAS, PETER POULAKAKOS, DANIEL
MCDONALD, MICHAEL JEWELL, DOMINICK ANTONELLI, GARY EGGERS, ROBERT
LUCKEY, RAYMOND O’SULLIVAN, VICTOR WRIGHT, ROBERT PADALA and HARRY
POULAKAKOS in the amount of Twenty Thousand Dollars and Zero Cents ($20,000.00).

       13.      A proposed judgment is annexed hereto.

        14.    I declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that the foregoing is
true and correct to the best of my knowledge and understanding.

Dated: New York, New York                             Respectfully submitted,
              March 23, 2020
                                                      By: _____/s/Michael Faillace___________
                                                          Michael Faillace, Esq.
                                                          Michael Faillace & Associates, P.C.
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          michael@faillacelaw.com
                                                          (212) 317-1200 (phone)
                                                          (212) 317-1620 (fax)




                                                  2
